Name: Council Regulation (EC) No 1130/97 of 17 June 1997 on the conclusion of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © e PrÃ ­ncipe for the period 1 June 1996 to 31 May 1999
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 21 . 6. 97 I EN 1 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1130/97 of 17 June 1997 on the conclusion of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off the coast of Sao Tome e Principe for the period 1 June 1996 to 31 May 1999 between the European Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off the coast of Sao Tome e Principe for the period 1 June 1996 to 31 May 1999 is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (4). Article 2 The fishing possibilities provided for in the Protocol are allocated among the Member States as follows; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, in conjunction with Article 228 (2) and (3), first subpara ­ graph, thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas, in accordance with the Agreement between the European Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off the coast of Sao Tome e Principe (3), the Contracting Parties held negotiations with a view to determining amendments or additions to be made to that Agreement at the end of the period of application of the Protocol ; Whereas, as result of these negotiations, a new Protocol defining, for the period 1 June 1996 to 31 May 1999 , the fishing opportunities and the financial contribution provided for by the abovementioned Agreement was initialled on 23 May 1996; Whereas it is in the Community's interest to approve the said Protocol; Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries agreement,  freezer tuna seiners: France 18, Spain 19,  pole-and-line tuna vessels : France 7,  surface long-liners: Spain 20 , Portugal 5. If licence applications from these Member States do not exhaust the fishing possibilities provided for in the Protocol the Commission may entertain licence applica ­ tions from any other Member State . Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. HAS ADOPTED THIS REGULATION: Article 1 The Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No C 298, 9 . 10 . 1996, p. 13 . (2) OJ No C 167, 2. 6. 1997. (3) OJ No L 54, 25. 2. 1984, p. 2. (4) The Protocol is published in OJ No L 46, 17. 2. 1997, p. 76. No L 164/2 I EN I Official Journal of the European Communities 21 . 6 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1997. For the Council The President A. JORRITSMA-LEBBINK